*527
ORDER

PER CURIAM.
Defendant, Aaron Pridemore, appeals from the judgment entered on a jury verdict finding him guilty of arson in the first degree, in violation of Section 569.040 RSMo (2000). The trial court sentenced defendant to ten years imprisonment, to be served concurrently with a sentence already being served.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 80.25(b).